Citation Nr: 1704212	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-08 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for torus mandibularis, to include as secondary to service-connected excision of the right parotid gland, residuals of excision of parapharyngeal tumors ("excision of the right parotid gland").

2.  Entitlement to a rating in excess of 10 percent for Frey's syndrome, to include sensory deficiency with right-sided facial perspiration and check redness, cranial nerve V.

3.  Entitlement to a compensable rating for excision of the right parotid gland.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for seven years, including a period from September 1987 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  

The December 2008 rating decision denied service connection for parotid neoplasm (claimed as lump inside mouth and ear canal closing off), and denied entitlement to a compensable rating for excision of the right parotid gland.  In a January 2010 Statement of the Case (SOC), the RO noted that the rating decision erred in characterizing the service connection claim as a parotid neoplasm and recharacterized it as torus mandibularis.  

The August 2012 rating decision denied entitlement to a rating in excess of 10 percent for Frey's syndrome.

In September 2014, the Board remanded the case for a requested videoconference hearing.  A hearing was subsequently scheduled for February 2015, but the Veteran failed to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board remanded the case again in April 2015 for further development.  The AOJ was instructed to associate a VA Form 9 with the claims file and schedule the Veteran for VA examinations to determine the nature and severity of the torus mandibularis, Frey's syndrome, and excision of the right parotid gland.  The VA Form 9 is associated with the claims file, and the Veteran had VA examinations in July 2015.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review of the issues.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of torus mandibularis, which is not etiologically related to service and is not proximately due to or aggravated by the service-connected excision of the right parotid gland.

2.  For the entire period of appeal, the Veteran's Frey syndrome has more nearly approximated moderate incomplete impairment of the fifth cranial nerve; it has not more nearly approximated severe incomplete impairment.

3.  For the entire period of appeal, the Veteran's excision of the right parotid gland has not more nearly approximated at least one characteristic of disfigurement, facial asymmetry, or moderate displacement or nonunion of the mandible.


CONCLUSIONS OF LAW

1.  The criteria for service connection for torus mandibularis have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  For the entire period of appeal, the criteria for a rating in excess of 10 percent for Frey's syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8205 (2015).

3.  For the entire period of appeal, the criteria for a compensable rating for excision of the right parotid gland have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, § 4.114, Diagnostic Codes 7299-7200 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in October 2008 and April 2012, prior to the adjudication of the claims for service connection and increased ratings.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection and an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding relevant evidence with respect to the claims. 

The Veteran underwent VA examinations in August 2010, August 2012, and July 2015 to obtain medical evidence regarding the nature and severity of the claimed disabilities.  The Board finds the VA examinations to be adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature, etiology, and severity of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claims has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

Law and Regulation

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Torus Mandibularis

The Veteran contends that his 1987 surgery excision of the right parotid gland, to excise a parapharyngeal tumor, caused his torus mandibularis.  He asserts specifically that the scar tissue from the surgery caused the torus mandibularis.  See the July 2009 statement; February 2010 VA Form 9; February 2010 statement.

It is undisputed that the Veteran had surgery during active duty to excise a parapharyngeal tumor, and has since been service-connected for residuals of the surgery, including (1) surgical scar and facial disfigurement from loss of facial mass at angle of right mandible; (2) excision of right parotid gland, residuals of excision of parapharyngeal tumors ("excision of right parotid gland") (3) Frey's syndrome, to include sensory deficit with right-sided facial perspiration and cheek redness, cranial nerve V (formerly characterized as sensory deficit, right facial nerve, residuals of excision, right parotid gland for parapharyngeal tumor), associated with excision of the right parotid gland; (4) osteotomy, right mandibular angle, residuals of excision of the right parotid gland; and (5) hearing loss of the right ear, associated with excision of the right parotid gland.  

STRs are silent for complaints, treatment, or diagnosis of a torus mandibularis in service.  In June 1988, the Veteran was noted to be "doing well," with no mention of a torus mandibularis or other residuals.  In May 1989 and November 1990, the Veteran was noted to have no evidence of recurrence.  A January 1991 treatment record indicates that the Veteran had not been seen by an ear, nose, and throat (ENT) specialist in approximately two years, and that his only complaints were numbness under his right ear and right lower face, and twinges of pain when he rubbed the mandible.  

Post-service VA treatment records indicate that in September 2008, the Veteran reported having a lump under his tongue for the past 18 months with difficulty keeping the right ear open for 9 months and changes in right eye vision for 6 months.  He was noted to have a large palpable bony nodule of the right sublingual area.  An MRI showed no evidence of a recurrent tumor, but significant artifact from surgical clips degraded the images.  In November 2008, the Veteran was assessed as having a parotid neoplasm.  In December 2008, however, the Veteran was seen by an otolaryngologist, who found that the Veteran's lesion was most likely a torus mandibularis that did not appear malignant.

In June 2009, the Veteran reported that he recently noted a torus mandibularis developing on the left side with some associated irritation.  

In July 2015, the Veteran had a VA dental conditions examination.  Panographic/intraoral imaging demonstrated two fixation plates on the right side of the mandible.  The examining dentist indicated there were mandibular tori present, which had a developmental origin and were not related to the Veteran's 1987 tumor or its excision.  

In sum, there is no basis on which to award service connection for torus mandibularis on a direct basis or on a secondary basis.  The Veteran has made a general assertion that the torus mandibularis is related to the parotid gland excision surgery.  The Board does not doubt the Veteran's sincerity, but cannot rely on his general assertion as to the medical nexus of his torus mandibularis and the residuals of the parotid gland surgery because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of a torus mandibularis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset of a torus mandibularis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran does not have the medical expertise and training to provide a medical opinion as to the cause of his torus mandibularis.  An opinion of etiology would require medical knowledge of the complexities of the salivatory glands, tumors, and mandible, and involves objective clinical testing that the Veteran does not have the training to perform.  Accordingly, the Board does not find the Veteran's general assertions to be probative with regard to establishing the etiology of his torus mandibularis.

The Board finds the VA examiner's opinion to be competent and credible, and as such, entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiner's medical opinion was based on a review of the Veteran's claims file, solicitation of history and symptomatology from the Veteran, and a physical examination of the Veteran.  Moreover, there is no competent and credible medical opinion to contradict the conclusions of the VA examiner.  As such, there is no competent medical evidence to establish a nexus between the torus mandibularis and the residuals of the parotid gland surgery. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for torus mandibularis, to include as secondary to service-connected excision of the right parotid gland, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Increased Ratings

Law and Regulations - Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Factual Background

VA treatment records indicate that in May 2009, the Veteran reported having a lump on the tragus of his right ear, which began about two months prior and was getting larger.  His wife also stated that his right check was getting fuller and the sweating on that side was worsening, as was eye drainage when he ate.  The Veteran stated that he was numb on the right side of his face.

In a June 2009 ENT consultation, the Veteran reported that he had been experiencing worsening of his Frey's syndrome for the last year, and more recently had been experiencing some crocodile tears syndrome as well.  Upon examination, no facial asymmetry or neck mass were noted.  The right external ear meatus showed a conchal collapse with just a slit for a passage and the right concha showed chronic thickening and irritation of the overlying skin without active infection.  The impression was a conchal meatal collapse of the right ear, post parotidectomy surgery.  "Chronic neurodermatitis from finger manipulation of the right conchal area? And Eustachian tube dysfunction?" were also noted.  Topical nasal and ointment steroids were ordered, and surgical correction of the ear meatal collapse was recommended.  

In August 2010, the Veteran underwent a VA examination of his Frey's syndrome.  He reported that he had increased perspiration and redness of the right cheek whenever he ate.  He also had numbness on the right side of his face.  Upon physical examination, the Veteran had good facial symmetry and his cranial nerves (CN) were intact except for V2 of fifth cranial nerve on the right, which demonstrated at least 70-80 percent decrement to pinprick sensation.  He felt pressure and medium touch on the skin of that region.  The examiner opined that the right-sided facial perspiration and cheek redness was more likely than not becoming increasingly intense with time based upon history, which was more likely than not secondary to a worsening of Frey's syndrome.  The Veteran was referred for Botox injections as a trial to control his symptoms.  

The Veteran had a VA neurology consultation in October 2010 and decided not to undergo Botox injections at that time because his problems were "a nuisance" but not debilitating to the point of creating severe dysfunction or embarrassment.  

In August 2012, the Veteran had another VA examination for his Frey's syndrome.  He reported that anything with a sweet or sour taste could trigger symptoms of tearing in the right eye and right facial perspiration.  He indicated that his condition was getting worse because two years ago he did not have any right eye involvement.  He also stated that he had continued right facial numbness and redness.  He rated his symptoms as moderately severe.  The examiner indicated that the Veteran had moderate right mid-face numbness and moderate increased salivation.  The examiner noted that the Veteran's fifth cranial nerve had incomplete, moderate paralysis, and no other cranial nerves were involved.  The Veteran had no difficulty chewing, swallowing, or speaking.  

In August 2013, the Veteran reported having no feeling on the right side of his face.  He declined Botox due to the potential side effects.  He also stated that if he ate ice cream, the right side of his face would sweat.  He reported having a lot of scar tissue in his right ear.  

The Veteran was afforded a VA examination for his Frey's syndrome again in July 2015.  He reported symptoms including watering of the right eye and sweating of the cheek without erythema, with some drooling when eating ice cream or spicy food.  On examination the Veteran's extraocular muscles were intact, the visual fields were full to confrontation, and the face was symmetric.  Muscle strength testing was normal.  The examiner found that the Veteran's fifth cranial nerve caused mild numbness of the right upper face, mid face, lower face, side of mouth and throat.  It also caused mild increased salivation.  The examiner indicated that the Veteran's cranial nerve condition did not impact his ability to work.  

The Veteran also had a VA examination for esophageal conditions in July 2015.  He denied having difficulty swallowing.  He also denied taking continuous medication due to his diagnosis of status post right parotid gland excision.  The examiner indicated that the Veteran did not have any other pertinent symptoms related to the diagnosis, other than symptoms attributable to the Frey's syndrome.  

Increased Rating for Frey's Syndrome

The Veteran's Frey's syndrome is rated under Diagnostic Code 8205, for paralysis of the fifth (trigeminal) cranial nerve.  Under this diagnostic code, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.  The rating is dependent on relative degree of sensory manifestation or motor loss.  See 38 C.F.R. § 4.124a, Diagnostic Code 8205.

After careful review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted for any period of the appeal based on the rating criteria for paralysis of the fifth cranial nerve.  For a 30 percent rating, the evidence must show that the Frey's syndrome causes severe incomplete paralysis of the fifth cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  

In this case, the evidence shows that the Veteran's Frey's syndrome more nearly approximates moderate incomplete paralysis of the fifth cranial nerve.  The August 2012 VA examiner found that the Veteran's fifth cranial nerve had incomplete moderate paralysis; and the July 2015 VA examiner found that the Veteran's fifth cranial nerve caused mild numbness of the right upper face, mid face, lower face, side of mouth and throat, and caused mild increased salivation.  Despite the finding that the Frey's syndrome had worsened, there is still no evidence to suggest that it approached the level of severe incomplete paralysis at any point during the period of appeal.  

The Board has also considered whether separate or increased rating may be assigned under other diagnostic codes, and notes that the Veteran is already service-connected for a surgical scar, residuals of excision of the right parotid gland, osteotomy of the right mandibular angle, and hearing loss associated with the parotid gland excision.  There are no other diagnostic codes that warrant application.  To that end, there is no probative medical evidence or lay allegation of involvement of other cranial nerves, and there is no evidence of symptoms other than facial numbness, increased salivation, increased sweating on the right side of the face, tearing when eating food, and hearing loss that have been attributed to the parotid gland tumor or surgery.

In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the Frey's syndrome for the entire period of appeal.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for Excision of Right Parotid Gland

The Veteran's excision of the right parotid gland is rated under Diagnostic Codes 7299-7200.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  Here, the hyphenated diagnostic code indicates that a condition of the mouth, lips, tongue, or esophagus (Diagnostic Code 7299) is rated under the criteria for injuries of the mouth (Diagnostic Code 7200). 

Diagnostic Code 7200 provides that mouth injuries are evaluated based on disfigurement and impairment of function of mastication.  38 C.F.R. § 4.114, Diagnostic Code 7200.

Disfigurement of the head, face, or neck is evaluated under Diagnostic Code 7800.  Pursuant to Diagnostic Code 7800, a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; where there are two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; where there are four or five characteristics of disfigurement.  A maximum 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; where there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are:  (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1). 

There is no specific regulation under which to rate masticatory function; instead, all pertinent evidence in this regard must be considered to determine the degree of impairment.  See 38 C.F.R. § 4.6.  Mastication is medically defined as chewing, or the process of biting and grinding food in preparation for swallowing and digesting.  Dorland's Illustrated Dictionary 1111 (32nd ed. 2012).

Diagnostic Codes 9903 and 9904 provide some guidance by noting that ratings for nonunion and malunion of the mandible are dependent on the degree of motion and relative loss of masticatory function.  Pursuant to Diagnostic Code 9904, a noncompensable rating is warranted for slight displacement of the mandible; a 10 percent rating is warranted for moderate displacement of the mandible; and a maximum 20 percent rating is warranted for severe displacement of the mandible.  38 C.F.R. § 4.149, Diagnostic Code 9904.  Pursuant to Diagnostic Code 9903, a 10 percent rating is warranted for moderate nonunion of the mandible; and a maximum 30 percent rating is warranted for severe nonunion of the mandible.  38 C.F.R. § 4.149, Diagnostic Code 9903.

After careful review of the evidence, the Board finds that a compensable rating is not warranted for any period of the appeal.  For a 10 percent rating, the evidence must show that there is at least one characteristic of disfigurement, or symptoms approximating moderate displacement or moderate nonunion of the mandible.  See 38 C.F.R. § 4.118, Diagnostic Code 7800; 38 C.F.R. § 4.149, Diagnostic Codes 9903 and 9904.  

In this case, the evidence shows that the Veteran's excision of the right parotid gland has not resulted in facial asymmetry.  Although the Veteran's wife indicated in May 2009 that the Veteran's right cheek was getting fuller, the August 2010 and July 2015 VA examiners noted that the Veteran did not have any facial asymmetry.  In addition, the Veteran has not been noted to have difficulty masticating at any point during the period of appeal.  Rather, in the August 2012 VA examination, the Veteran denied having difficulty chewing, swallowing, or speaking; and in the July 2015 VA examination, the Veteran denied having difficulty swallowing.  

The Board has also considered whether separate or increased rating may be assigned under other diagnostic codes, and notes that, as discussed above, the Veteran is already service-connected for a surgical scar, Frey's syndrome, osteotomy of the right mandibular angle, and hearing loss associated with the parotid gland excision.  There are no other diagnostic codes that warrant application.  To that end, there is no probative medical evidence or lay allegation of symptoms other than those attributed to Frey's syndrome, a scar, and hearing loss.

In sum, the preponderance of the evidence is against the award of a compensable rating for the excision of the right parotid gland for the entire period of appeal.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including right-sided facial numbness, sweating, and redness are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

Service connection for torus mandibularis, to include as secondary to service-connected excision of right parotid gland, is denied.

For the entire period of appeal, a rating in excess of 10 percent for Frey's syndrome is denied.

For the entire period of appeal, a compensable rating for excision of the right parotid gland is denied.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


